25 F.3d 1040NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Sung Man KIM, Plaintiff Appellant,v.Chin Mo MUN, Defendant Appellee.
No. 94-1149.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 24, 1994.Decided:  June 13, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T.S. Ellis, III, District Judge.  (CA-93-1088, BK-92-12937)
Sung Man Kim, Appellant Pro Se.
Max Christian Dorian, Abramowitz & Dorian, Annandale, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.

PER CURIAM

1
Appellant appeals from the district court's order affirming the bankruptcy court's entry of default judgment against him and denying reconsideration.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Kim v. Mun, Nos.  CA-93-1088;  BK-92-12937 (E.D. Va.  Nov. 22, 1993 & Jan. 4, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED